DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued drawing objection is hereby withdrawn in view of Applicant’s remarks.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of Applicant’s remarks and claim amendments.

 	The Applicant’s arguments with respect to claims #1-4, 8-15 in the reply filed on October 16, 2020 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Previously withdrawn claims 5-7 which depend from and require all the limitations of allowable claim 1 are rejoined.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Stevens, Registration #72,892, on January 19, 2021.

(Abstract: currently amended into a single paragraph) The present invention relates to an electronic system comprising an electronic system comprising an electromechanical microsystem and a hermetic box encapsulating said microsystem. The box includes a fastening plane. The electromechanical microsystem includes a sensitive part and at least two beams connecting the sensitive part to the fastening plane.  The beams are thermally coupled to the sensitive part and are electrically coupled to one another. The system further includes a thermal regulator of the electromechanical microsystem including an electrical circuit including at least two ends connected to the beams, and a circuit controller able to generate an electrical current in the electrical circuit to modify the temperature of the sensitive part.

Rejoinder
 	Claims 1-4 and 8-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 5-7 are directed to nonelected species and which require 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims 1-15 are allowed.  
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a sensitive part, at least two beams connecting the sensitive part to the fastening plane, each beam of the at least two beams being made from an at least partially conductive material, wherein each beam of the at least two beams are thermally coupled to the sensitive part and are electrically coupled to one another, wherein the system further includes a thermal regulator of the electromechanical microsystem including an electrical circuit including at least two ends connected to each beam of the at least two beams, and a circuit 
		Bertrand et al. (FR 2958451), as cited in the IDS and hereafter “Bertrand”, teaches a hermetic box BT including a fastening plane (top surface of PSM), a sensitive part (middle of device in FIG. 5), at least two beams SEP.  However, Bertrand’s at least two beams do not connect the sensitive part to the fastening plane nor are they thermally coupled to the sensitive part nor is there a thermal regulator connected to each beam of the at least two beams.
 		Wong (U.S. Patent Publication No. 2012/0049071 A1) generally teaches an electromechanical housing including a fastening plane 1, and a thermal regulator including an electrical circuit and a circuit controller able to generate an electrical current in the electrical circuit to modify a temperature of the sensitive part.  See Wong, ¶¶ [0011], [0028].  However, Wong is silent as to all the limitations of the at least two beams.  No other prior art references were found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBERR L CHI/Primary Examiner, Art Unit 2829